—Proceeding pursuant to CPLR article 78 to review a determination disapproving petitioner’s application for a pistol license. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to the County Court, Westchester County, for a new determination in accordance herewith. Petitioner was not notified of the reason for disap*870proval of his application until the reason was revealed in the verified answer to his petition in the instant proceeding. The sole reason for disapproval of his application was a 1965 juvenile delinquency adjudication in Delaware, since expunged by the Family Court of the State of Delaware. While we are cognizant of the fact that substantial evidence of lack of good moral character is sufficient to justify disapproval of an application for a pistol license (see Penal Law, § 400.00, subd 1, par [a]), under these circumstances, petitioner should have been given a reasonable opportunity to respond to the objection to his application and to submit proof of his good moral character. (See Matter of Guida v Bier, 54 AD2d 86.) Lazer, J. P., Rabin, Shapiro and Margett, JJ., concur.